Opinión concurrente y disidente del
Juez Asociado Señor Negrón García.
I
En estos recursos nuestra conciencia judicial se ha de-batido en dos (2) posiciones extremas: una, producto del repudio casi instintivo al mal uso de fondos públicos, y la otra, producto del jurista que con igual intensidad rechaza todo discrimen político, sobre todo, si es la forma abusiva de un encausamiento criminal selectivo.(1) El de por sí com-plejo proceso de juzgar ha sido más angustioso, pues sus-*320cribir una de estas posiciones de ordinario conllevaría sa-crificar inexorablemente los importantes valores comunitarios y éticos que representa la otra.
Originalmente, nuestro criterio se inclinó a restringir nuestra intervención decisoria simplemente a aclarar los aspectos relativos de la aplicación temporal de la Ley Núm. 2 de 23 de febrero de 1988 (3 L.P.R.A. secs. 99h-99z), creadora del cargo de Fiscal Especial Independiente (F.E.I.) y de otros extremos procesales. Sobre el particular, las comparecencias de las partes nos convencieron que la interpretación mayoritaria era correcta: el F.E.I. sólo puede entender en “hechos ocurridos con posterioridad a la fecha de [su] vigencia”. Art. 22 de la Ley Núm. 2, supra, 3 L.P.R.A. sec. 99h n. La claridad del lenguaje, unido al aná-lisis integral de las restantes disposiciones legales, no per-miten otra interpretación. También en esta etapa inicial coincidimos con la postura mayoritaria de revocar y devol-ver el caso a instancia.
Sin embargo, hemos reevaluado y atemperado esa posi-ción a la luz del análisis .sobre encausamiento criminal se-lectivo de persecución política originalmente elaborado en el disenso del Juez Asociado Señor Rebollo López.
Aunque no hay un señalamiento directo al efecto, por todos es conocida la amplia facultad que poseemos de ir más allá del examen de las infracciones de ley o quebran-tamientos de forma señalados por las partes, con el más alto fin de “evitar injusticias y demoras” (Sec. 1 de la Ley de 12 de marzo de 1903 (4 L.P.R.A. sec. 36)). Pueblo v. Colón Obregón, 102 D.P.R. 369 (1974); Pueblo v. Serrano Nieves, 93 D.P.R. 56 (1966). Con este propósito justiciero en mente, no vemos razón de peso que impida que exploremos ese camino conforme los documentos en autos y aquellos otros susceptibles de conocimiento judicial. “ ‘Los jueces no viven en un vacío. Sabemos lo que el resto de la comunidad Bebe.’ Pueblo v. Marrero, 79 D.P.R. 649, 658 (1956). A fin de cuentas, ‘nuestro papel, aunque limitado, no se desarrolla *321en un vacío. Cuando los hechos son suficientemente abru-madores, hasta los tribunales pueden tomar conocimiento judicial de los mismos, y de ese modo evitar en parte la censura expresada por Bentham al efecto de que el arte de la jurisprudencia consiste en desconocer metódicamente lo que todo el mundo sabe’. (Enfasis suplido.) Ballester v. Tribunal de Apelación, 61 D.P.R. 474, 507 — 508 (1943).” Noriega v. Gobernador, 122 D.P.R. 650, 696 (1988), opinión concurrente.
II
El trasfondo eminentemente partidista surge del In-forme de la Comisión Especial del Senado(2) creada en vir-tud de la Resolución del Senado Núm. 16, el posterior voto explicativo(3) de la Senadora Honorable Muñoz Mendoza y *322el disenso del Honorable Martín García. Se desprende que la Comisión Especial nunca visualizó que el Senado entre-gara los documentos que acumuló durante su encomienda al Departamento de Justicia. Así se explica que la Comi-sión concluyera que dicho Departamento podría obrar como creyera propio, pero “con total independencia de lo que [la] Comisión haya hecho o el Senado pud[iera] hacer en este caso”. (Enfasis suplido.) Informe de la Comisión Especial del Senado sabre la R. del S. 16 de 29 de diciem-bre de 1989, lima Asamblea Legislativa, 3ra Sesión Ordi-naria, pág. 7.
Estos antecedentes legislativos, la forma particular en que el asunto fue referido al Departamento de Justicia, los planteamientos del Senador Rexach Benítez a los miem-bros del Panel sobre el Fiscal Independiente, al Secretario de Justicia, a la Oficina del Contralor y al Gobernador de Puerto Rico, en lo pertinente, denunciando alegadas “irre-gularidades graves en el manejo de los recursos fiscales del Senado” (Caso Núm. CE-91-447, Apéndice 31) para sufra-gar gastos de campaña y candidatos, y la existencia de em-pleados fantasmas en la nómina (Carta a la Contralora Sra. Ileana Colón Cario de 12 de febrero de 1990), exposi-tivas además, de que “las circunstancias de [su] caso clara-mente dejan ver su trasfondo partidista” (Carta al Panel de 9 de julio de 1990, pág. 3 in fine) son fuertes indicadores de que existe un fundamento aparentemente genuino (colora-ble basis) de que estamos prima facie ante un encausa-miento criminal selectivo por razones políticas, impermisible. Wayte v. U.S., 430 U.S. 598 (1985); United States v. Murdock, 548 F.2d 599 (5to Cir. 1977).(4)
*323Ahora bien, una vez establecido ese hecho prima facie, el curso de acción de los tribunales no es, en esta etapa preliminar, ordenar el archivo de los casos. Aunque un re-clamo de esta naturaleza, en última instancia, es una cues-tión de derecho —United States v. Napper, 553 F. Supp. 231; 574 F. Supp. 1521, 1527 (Cir. D.C. 1982)— se exige prueba en vista evidenciaría, ya que ello sólo “cambia el peso hacia el Ministerio Fiscal quien tendrá ahora la carga de demostrar que el encausamiento no fue predicado en un objetivo caprichoso (invidious objective)”. (Traducción nuestra.) United States v. Saade, 652 F.2d 1126, 1135 (1er Cir. 1981).
En la medida en que la opinión mayoritaria se abstiene totalmente de adjudicar la cuestión, disentimos. Debió re-conocerse que estamos ante un caso prima facie de encau-samiento criminal selectivo por razones partidistas,(5) y que correspondía al Ministerio Público y/o al F.E.I. demos-trar la legitimidad y validez de su actuación.
— O —

(1) La literatura y casuística acuña la frase procesamiento selectivo (selective prosecution). Con razón se ha señalado que es una tautología, pues “lo limitado de los recursos del Ministerio Fiscal, hacen que el procesamiento, por naturaleza, sea selectivo”. (Énfasis suplido.) Notas, Executive Targeting of Congressmen as a Violation of the Arrest Clause, 94 Yale L.J. 647, 656 esc. 47 (1985).


 Compuesta por los Hons. Victoria Muñoz Mendoza, José G. Izquierdo Stella y Jorge Orama Monroig, Presidente (P.P.D.), Enrique Rodríguez Negrón (P.N.P.) y Fernando Martín García (P.I.P.), no adjudicó los “méritos del caso”. Declinó ejercer toda su autoridad constitucional debido a la ausencia de “un ordenamiento que ga-rantice una aplicación sistemática y justa, libre de toda sombra de partidismo o parcialidad”. Informe de la Comisión Especial del Senado sobre la R. del S. 16 de 29 de diciembre de 1989, lima Asamblea Legislativa, 3ra Sesión Ordinaria, pág. 3.
Específicamente, la Comisión Especial “tom[ó] plena conciencia de que en el caso del senador Rexach Benitez la decisión de crear una comisión especial para investigarlo se tomó usando como fundamento inicial unas imputaciones en su contra publicadas en la prensa. Este no ha sido el trámite seguido consistentemente en el Senado. Siendo el senador Rexach Benitez el portavoz del principal partido de mi-noría en el Senado, y estando la Comisión consciente de la necesidad imperiosa de observar la más escrupulosa protección de los derechos de las minorías evitando siquiera la apariencia de conducta parcializada, la Comisión Especial tenía ante sí dos posibles cursos de acción. Uno era el de solicitar del Senado una ampliación de su mandato para investigar también las alegaciones que públicamente se han hecho sobre otros senadores, a quienes les asiste la más absoluta presunción de inocencia. Otro era desistir de la investigación sobre el senador Rexach Benitez para evitar incurrir en una práctica que pudiere resultar, aunque esa no fuere la intención del Senado, de fiscalización selectiva”. (Enfasis suplido.) Id., págs. 4-5.


 En su voto explicativo de 8 de febrero de 1990, en la pág. 3, la Senadora Muñoz Mendoza consignó que las recomendaciones “de la Comisión Especial fueron el no aplicar a un senador un proceso y unos criterios que no se habían aplicado a miembros del Senado en otros casos, así como la ausencia de normas internas que regulen su conducta. Ningún otro senador ha sido investigado por este Cuerpo du-rante la presente Asamblea Legislativa. En ningún otro caso se ha constituido una Comisión Especial, a pesar de otras alegaciones de irregularidades. Estas acciones *322—y omisiones— tienen la apariencia de una investigación o fiscalización selectiva, aunque no haya sido esa la intención del Senado”. (Enfasis suplido y en el original.)


(4) Desconocemos el resultado, si alguno, de las denuncias del Senador Rexach Benítez ante la Oficina del Contralor. De igual modo no sabemos en qué quedaron sus solicitudes sobre la nómina, nombramientos extendidos y los contratos dé servi-cios suscritos por el Senado (Peticiones al Cuerpo de 5 y 8 de febrero de 1990).
Aún bajo el prisma de no haber demostrado prima facie su caso, como imputado, el fundamento aparentemente genuino antes aludido lo haría acreedor a ese descu-*323brimiento de documentos en este singular proceso. State v. Gilbert, 736 P.2d 857 (Idaho App. 1987). También tiene derecho a citar como testigos a aquellas personas y funcionarios que puedan prestar testimonio pertinente y arrojar luz sobre esa defensa.
“Un imputado no tiene necesidad de presentar un caso prima facie para justifi-car una vista evidenciaría. Mientras alegue algunos hechos a) que tiendan a demos-trar que se le ha encauzado selectivamente, y b) levantando una duda razonable de que el propósito del Ministerio Fiscal responde a criterios proscritos, véanse: United States v. Larson, 612 F.2d 1301, 1304-05 (8vo Cir.,), cert. denegado, 446 U.S. 936, 100 S.Ct. 2154, 64 L. Ed. 2d 789 (1980); United States v. Berrios, 501 F. 2d 1211-1212 & n.4; United States v. Falk, 479 F.2d 616, 620 (7mo Cir. 1973 (in banc), una corte de distrito, en ausencia de razones válidas, debe conceder la solicitud de vista.” (Tra-ducción nuestra.) United States v. Saade, 652 F.2d 1126, 1135 (1er Cir. 1981).